Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claim 1-9 in the reply filed on 1/26/2021 is acknowledged.  The traversal is on the ground(s) that Inventions I and II should be examined together because they represent two subcominations essential to a combination.  Plus, subcombinations I and II belonging to the same statutory category…the Applicant further submits that there would not be a serious search and/or examination burden on the Examiner….  This is not found persuasive because claims 1-9 envolve comparing code from two data streams while claims 10-15 envolve inserting code into a second data stream.  Making a comparison of data and inserting data are very different in scope and would require a different search.
The requirement is still deemed proper and is therefore made FINAL.


Claim Objections
Claims 1, 6, 8 and 9 are objected to because of the following informalities:  recite “second terminal” which should refer back to “second communication terminal” in order to be consistent.  The same applies to the first and second stream of claims 5 and 7.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 9 recites “a transaction initialized between a first communication terminal and a transaction device via a server.”  However, the first communication device does not initiation the transaction in the claim limitations.
Claims 1, 8 and 9 recites “said second terminal transmitting the second stream in response to the reception of the first stream.”  The transaction device receives the first stream and not the second terminal.  So it is unclear how this is in response to the first stream being received.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The claim(s) recite(s) comparing: a first series of codes transmitted with a first data stream associated with the transaction, from the server to the transaction device, the data of the first stream comprising the first series of codes drawn from a private key associated with the transaction device, and a second series of codes received with a second data stream by the server from a second communication terminal, said second terminal transmitting the second stream in response to the reception of the first stream, the comparison triggering, in case of a match between the two series of codes, associating the second terminal, the transaction device and the transaction, making it possible to issue an authorization to continue the transaction between the second terminal and the transaction device associated by the server.   The claims are drawn to comparing data in order to authorize a transaction.  If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic practice but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract idea.
This judicial exception is not integrated into a practical application.  The claim recites the additional elements of a server that performs the step of sending data to the transaction device and the second communication terminal that performs the step of sending data to the server.  The server and second communication terminal are recited at a high-level of generality (i.e. as generic devices performing generic computer functions of sending data) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Therefore, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

The dependent claims recite the same additional elements as the independent claims and as such are only further narrowing the abstract idea.  The claims are not patent eligible.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMICA L NORMAN whose telephone number is (571)270-1371.  The examiner can normally be reached on Mon-Thur 9:30am-8p EST, with Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


SAMICA L. NORMAN
Primary Examiner
Art Unit 3697



/SAMICA L NORMAN/            Primary Examiner, Art Unit 3697